NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0848n.06

                                          No. 14-5109

                          UNITED STATES COURT OF APPEALS
                                                                                      FILED
                                                                                Nov 12, 2014
                               FOR THE SIXTH CIRCUIT
                                                                            DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                              )
                                                       )
       Plaintiff-Appellee,                             )
                                                       )   ON APPEAL FROM THE UNITED
v.                                                     )   STATES DISTRICT COURT FOR
                                                       )   THE EASTERN DISTRICT OF
MARCUS LYONEL STORY,                                   )   TENNESSEE
                                                       )
       Defendant-Appellant.                            )
                                                       )
                                                       )


       BEFORE: SILER, SUTTON, and STRANCH, Circuit Judges.

       PER CURIAM. Marcus Lyonel Story challenges the sufficiency of the evidence to

support his conviction for possession of a firearm in furtherance of a drug trafficking crime. As

set forth below, we affirm Story’s conviction.

       Following his guilty pleas to possession with intent to distribute marijuana and cocaine in

violation of 21 U.S.C. § 841(a)(1) (Counts 1 and 2), Story proceeded to trial on the charge of

possession of one or more firearms in furtherance of a drug trafficking crime in violation of

18 U.S.C. § 924(c)(1)(A) (Count 3). After a two-day trial, during which Story testified, the jury

returned a guilty verdict. The district court sentenced Story to concurrent terms of 41 months on

Counts 1 and 2 and a consecutive term of 60 months on Count 3 for an effective sentence of

101 months of imprisonment.

       We review de novo Story’s claim of insufficient evidence. See United States v. Ham,

628 F.3d 801, 807 (6th Cir. 2011). “[T]he relevant question is whether, after viewing the
No. 14-5109
United States v. Story

evidence in the light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.
307, 319 (1979). “In making this determination, however, we may not reweigh the evidence,

reevaluate the credibility of witnesses, or substitute our judgment for that of the jury.” United

States v. Martinez, 430 F.3d 317, 330 (6th Cir. 2005).

       Story does not dispute that he committed the drug trafficking crimes to which he pleaded

guilty and that he possessed six semi-automatic handguns—five found in his bedroom closet and

one found in a vehicle parked in his driveway. Story contends that there was insufficient

evidence that he possessed those firearms “in furtherance of” his drug trafficking crimes. For

possession of a firearm to be “in furtherance of” a drug trafficking crime, “the weapon must

promote or facilitate the crime.” United States v. Mackey, 265 F.3d 457, 460–61 (6th Cir. 2001).

Section 924(c) does not “cover all instances of possession of a firearm by a drug trafficker”;

rather, there must be “a specific nexus between the gun and the crime charged.” Id. at 462. “In

order for the possession to be in furtherance of a drug crime, the firearm must be strategically

located so that it is quickly and easily available for use.” Id. Other factors “include whether the

gun was loaded, the type of weapon, the legality of its possession, the type of drug activity

conducted, and the time and circumstances under which the firearm was found.” Id.

       A search of Story’s residence uncovered more than $8,000 cash, three digital scales,

packaging materials, more than 110 grams of cocaine, and nearly 40 pounds of marijuana. Law

enforcement officers testified that the amount of drugs found had a value in excess of $40,000

and indicated that Story was an upper-level dealer. According to the officers, “drugs and guns

go together like peas and carrots,” especially at the dealer level. The officers testified that

dealers commonly possess guns to protect themselves, their drugs, and their money and that the


                                               -2-
No. 14-5109
United States v. Story

risks associated with drug dealing, such as robbery, increase as the amount of product and money

increases. In searching Story’s residence for drugs, the officers found a 20-pound bale of

marijuana in his bedroom closet. Next to the bale of marijuana was a black bag containing five

semi-automatic handguns, corresponding magazines, and loose ammunition. Directly beneath

the bale of marijuana was a cardboard box containing additional magazines, one of which was

partially loaded, and various rounds of boxed and loose ammunition. The officers suggested that

the handguns were not loaded because there were three small children in the house and testified

that the handguns could have been retrieved and loaded in 15 to 30 seconds.

       Viewing the evidence in the light most favorable to the prosecution, a rational trier of fact

could have found that Story strategically located the handguns next to his marijuana so that they

were quickly and easily available for use and that he possessed those firearms in furtherance of

his drug trafficking crimes. See Ham, 628 F.3d at 809; United States v. Manjate, 327 F. App’x

562, 567–68 (6th Cir. 2009). Accordingly, we affirm Story’s conviction.




                                               -3-